Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 1 of 23

ee wn
Moar Gldwen eye t 4

Fw: another offer came in for 3.75, as is, 30 day closing. Do you want to match?

Alan Goldman <goldiefun@msn.com>
Tue 10/20/2020 6:32 PM

To: John-Michael Grzan <jmgrzan@gmail.com>

Hi JM,

Sorry for the late response today. Another offer has come in with no advertising at all for much more
money. Obviously | am giving my home away... Their terms are absolute and $500,000 more than yours
as you can see below. | do not know them. | enjoyed our chat and my time with Adam, so lam giving
you the chance to act first. Would you like to match their offer? If so, | will sign our agreement
tonight, return it to you immediately and my home will be yours. Or respectfully, | must entertain their
offer and get back to you tomorrow. | am sure you understand my position with the difference of their
offer being so large.

lam home and available if you would like to chat. Please feel free to call up to 10pm

Kind regards,

Alan

So, | invited them both and had a wonderful meeting today for lunch.

They both are excited to work together and asked me to submit a formal offer for the property.

The offer is the following:

Sales Price: 3,750,000 cash (Three Million seven hundred Fifty Thousand dollars)

Deposit: 3% to be held in escrow.

Closing: as soon as is practical, once all due diligence has been done.

Contingencies: not contingent to financing, not contingent to appraisal.

Commission: the buyer will assume compensation for my role in this transaction.

Please let me know if you have any questions!

Best regards,
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 2 of 23

Re: | will send the P&S first thing in the morning. another offer came in for 3.75, as is,
30 day closing. Do you want to match?

Alan Goldman <goldiefun@msn.com>
Wed 10/21/2020 2:11 AM
To: John-Michael Grzan <jmgrzan@gmail.com>

JM,

Sorry | could not get it out earlier. | only have one kidney left and when | "food fall asleep" | just don't
wake up up for 3-4 hours. | will have it to you in the morning for you and your wife's review. You are still
in first position out of fairness and your kindness JM. You area good person and | am sure your wife is
wonderful too.

| would like you to have my home if you choose.

Alan

 

From: John-Michael Grzan <jmgrzan@gmail.com>

Sent: Tuesday, October 20, 2020 7:10 PM

To: Alan Goldman <goldiefun@msn.com>

Subject: Re: another offer came in for 3.75, as is, 30 day closing. Do you want to match?

Hey Alan, well disappointing for me given | thought we had come to agreement but iit's good for you.
Let me discuss with my wife and come back to you tonight. Will you be around? | was trying to get a
hold of you through the day but without any luck. Best, JM

Sent from my iPhone

On Oct 20, 2020, at 6:32 PM, Alan Goldman <goldiefun@msn.com> wrote:

HiJM,

Sorry for the late response today. Another offer has come in with no advertising at all for
much more money. Obviously | am giving my home away... Their terms are absolute and
$500,000 more than yours as you can see below. | do not know them. | enjoyed our chat
and my time with Adam, so | am giving you the chance to act first. Would you like to match
their offer? If so, | will sign our agreement tonight, return it to you immediately and my
home will be yours. Or respectfully, | must entertain their offer and get back to you
tomorrow. | am sure you understand my position with the difference of their offer being-se
large.

1am home and available if you would like to chat. Please feel free to call up to 10pm

Kind regards,
Alan
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 3 of 23

So, | invited them both and had a wonderful meeting today for lunch.

They both are excited to work together and asked me to submit a formal offer for the
property.

The offer is the following:

Sales Price: 3,750,000 cash (Three Million seven hundred Fifty Thousand dollars)
Deposit: 3% to be held in escrow.

Closing: as soon as is practical, once all due diligence has been done.
Contingencies: not contingent to financing, not contingent to appraisal.
Commission: the buyer will assume compensation for my role in this transaction.
Please let me know if you have any questions!

Best regards,

Nw
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 4 of 23

draft P&S for review. My apologies for my need to rest. One kidney to much protein...

Alan Goldman <GoldieFun@msn.com>
Wed 10/21/2020 3:07 AM

To: John-Michael Grzan <jmgrzan@gmail.com>

) 1 attachments (327 KB)
Draft Option Agreement2 Dorado Estates modified _13_SIGNED[1].pdf

God morning JM,

| am sorry | am a slave to my one kidney/food and my need to rest/sleep after | eat and could not
respond earlier. Food coma! But it could be worse.

Attached is a draft for you folks to review. | have modified the draft to reflect what we spoke of JM, but |
had formatting trouble that needs to please be fixed.

Still you should be able to see the essential changes for your approval. | set up a 45 day extension (to
relieve the pressure) if we need it with the terms we discussed to allow my real estate closing in
Vermont to happen before Nov. 29. 2020. Please feel free to call first thing in the morning, | am an early
riser heading back to sleep now with the aid of an Ambien. One of the problems of one kidney; but
again, not so bad.

Kind regards,
Alan

Y
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 5 of 23

 

 

OPTION TO PURCHASE AGREEMENT

-AS PARTY OF THE FIRST PART: Alan Goldman, of legal age, single and resident of Dorado, PR (hereinafter
referred to as “Seller’).

-AS PARTY OF THE SECOND PART:John-Michael Grzan and Namrata Khimani, of legal age, married and
residents of Dorado, PR, or their designated assignee (hereinafter referred to as “Purchaser’).

Seller and Purchaser each represents and warrants that they have the necessary legal capacity and authority
to enter into this Option to Purchase Agreement (hereinafter referred to as this “Agqreement”) and to fulfill all the
terms and conditions hereunder, according to the following:

COVENANTS AND CONDITIONS

1. Property. Seller is the sole owner of record in fee simple title of the Property located at: The Estates
#13, Dorado, Puerto Rico 00646 (hereinafter referred to as the “Property”).

2. Grant of Option. Seller hereby grants to Purchaser an exclusive option to purchase the Property
pursuant to the terms and conditions contained herein.

3. Purchase Price: The purchase price agreed upon by both parties for the Property shall be the sum of
THREE MILLION SEVEN HUNDRED AND FIFTY THOUSAND DOLLARS ($3,750,000), payable in
the following manner: a good faith deposit of ONE HUNDRED AND FIFTY THOUSAND DOLLARS
($200,000) (the “Deposit”) payable by check, money order or wire transfer, deposited in an escrow
account held by The Title Security Group, LLC (the “Escrow Agent”), and the balance of THREE
MILLION FIVE HUNDRED AND FIFTY THOUSAND DOLLARS ($3,550,000), payable to the Sellers
on the closing date.

4. "As ls" condition: The purchase price includes all improvements and fixtures presently on the
Property in “As Is" condition, including but not limited to electrical, plumbing and air conditioning
equipment, kitchen and laundry appliances, ceiling and wall lamps, water heater, doors and furniture.
does not include the following personal items: (list to be completed by this Wednesday the 21st)

5. Exercise of Option, Term-Effective-Date. The term for exercising the option shall be on or before
thirty (30) calendar days from the date of signing this Agreement, which shall expire on _November,
_ 21st, 2020. Purchaser understand that time is "TIME IS OF THE ESSENCE" for Sellers proceeds
will be used to fund another time sensitive project. It being understood, however, that Purchaser may
extend this term, at its sole discretion, for 45 (45) additional calendar days if unexpected delays occur,
by paying to seller directly $600,000 additional deposit money and the first $200,00 deposit money
before the first 30 days expires, which Seller is going to use to make a land Purchase in Vermont.
Both deposit monies totaling $800,000 will be applied to the purchase price. Title, Property — Free
of Liens. At the closing, Seller shall convey fee simple, recordable, marketable and
insurable title to the Property free and clear of all liens, encumbrances and defects. The
Property shall be conveyed free of all claims and debts including but not limited to the property
taxes such as CRIM (Centro de Recaudaciones de Ingresos Municipales), Law 7 (“Ley de
Contribucion Especial”), HOA (Home Owners Association) regular or special assessments and any
other debts that may exist. During the term of this Agreement the Property will not be sold or
encumbered.Deed of Sale. In the event this option to purchase is exercised by Purchaser under the

ter forelqeitema eed.upEAy both parties, hereby agree;-te,execute/the Deed.of Salv’/df the Property

 

 
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 6 of 23

 

 

10.

11.

12.

public chosen by Purchaser. Purchaser will select a notary public who charges a maximum of 0.5% of
the purchase price in notary fees, the minimum required by law.

Legal Fees, Stamps and Vouchers — Original of Deed of Sale; Certified Copies — Cancellation
of Mortgages or other liens- Recordation expenses. Seller will pay the above described 0.5%
notary fees as well as the internal revenue stamps, notary stamps and all other associated expenses
for the execution and issuance of the Original of the Deed of Sale. Purchaser will pay the internal
revenue stamps, vouchers, notary stamps and all other associated expenses for the issuance of a
Certified Copy of the Deed of Sale and for its filing at the Registry of the Property. In the event that
any mortgages, liens and/or encumbrances appear upon the Property, Seller shall be solely
responsible for their cancellation and will pay the customary 0.5% notary fees to the public notary
chosen by Purchaser, as well as the internal revenue stamps, vouchers, notary stamps and all other
associated expenses for the filing and recordation of such cancelations at the Registry of the
Property.

Property — Inspection. This Agreement is subject to an inspection that there is no evidence of
hazardous contaminant on the property conducted by a licensed professional duly certified by the
Commonwealth of Puerto Rico if the buyer chooses to conduct such tests. The inspection shall be
conducted and the contingency concluded within 15 days of the execution of this Agreement. In
the event that the inspection report reflects any out of the ordinary contaminant and the parties
cannot reach an agreement with regards to the repair of such damages or defects, this Agreement
may be terminated by Purchaser in which case the Deposit shall be promptly returned to
Purchaser and, upon such return, neither party shall have any further obligation hereunder

Possessions — Property. Purchaser shall have the right to inspect the Property immediately prior to
the execution of the Deed of Sale and Seller will deliver possession of the Property at closing.

Lead Notification. The parties acknowledge that if the Property has been built prior to 1978, the
provisions of the Residential Lead Based Paint Hazard Reduction Act, 42 USC § 4852, shall apply to
the purchase transaction. This law requires Seller and his agent or broker to disclose to Purchaser
any knowledge they might have about the presence of lead-based paint on the Property and the
dangers it presents. The law also gives Purchaser a period of ten (10) days in which to inspect the
Property for such purposes, and terminate this Agreement if there is proof of such contaminant. The
law further requires that Seller provide Purchaser with a brochure prepared by the Federal Agency for
Environmental Protection for that purpose. In accordance with the foregoing, Seller certifies that it is
not aware of the existence of lead-based paint or hazard of lead-based paint in the Property covered
by this Agreement. Purchaser agrees and acknowledges that if the Deed of Sale is executed within
ten (10) days from the date of this Agreement, he shall freely and voluntarily give up his right to
inspect the Property for the purpose aforesaid. Purchaser further acknowledges that he has been

given a pamphiet or brochure related to lead-based paint at the time of the execution of this
Agreement.

Property Taxes and Maintenance Fees. Property taxes and HOA regular and special assessments
corresponding to or due or imposed upon the Property up to the date of execution of the Deed of Sale

shall be the responsibility of Seller, and from that date forward shall be the responsibility of
Purchaser.

{AMG: 432212.DOCX v.2} Seller Seller Purchaser JG Purchaser N. K

 

 
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 7 of 23

 

 

13. Valid Signatures-Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same agreement. Any party to this
Agreement may deliver an executed copy by facsimile transmission or electronic mail to another party
and such delivery shall have the same force and effect as any delivery of a manually signed copy of
this Agreement.

14. Default by Purchaser. Remedies of Seller. In the event Purchaser, after exercise of the Option
granted herein, fails to proceed with the closing of the purchase of the Property pursuant to the terms
and provisions contained herein, Seller shall be entitled to retain the Option Fee as liquidated
damages and pursue any equitable remedies under law.

15. Default by Seller. Remedies Purchaser. In the event Seller, after exercise of the Option granted
herein, fails to proceed with the closing of the sale of the Property pursuant to the terms and
provisions contained herein, Purchase shall be entitled to receive back the Option Fee and pursue
any equitable remedies under law.

16. Entire Agreement. This Agreement contains all of the terms, promises, covenants, conditions
and representations made or entered into by or between Seller and Purchaser and supersedes all
prior discussions and agreements whether written or oral between Seller and Purchaser with respect
to the Option, and all other matters contained herein, and constitutes the sole and entire
agreement between Seller and Purchaser with respect thereto. This Agreement may not be modified
or amended unless such amendment is set forth in writing and executed by both Seller and
Purchaser with the formalities hereof.

17. Severability. If a court of competent jurisdiction holds any provision of this Agreement to be invalid or
unenforceable in whole or in part for any reason, the validity and enforceability of the remaining
clauses shall not be affected.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed and they initial all
pages and sign in the places and on the dates below stated.

Seller:

By: By:

 

{AMG: 432212.DOCX v.2} Seller Seller Purchaser _( 1G Purchaser N K

 

 
Case 3:20-cv-01747-PAD

Document 24-4 Filed 04/13/21 Page 8 of 23

 

 

Place:

Place:

 

Date:

 

Date:

 

Purchaser:

Place: Puerto Rico

 

By: Fi, AA

Place: Puerto Rico

 

Date: October 13th 2020

 

Date: October 13th 2020

 

{AMG: 432212.DOCX v.2} Seller

 

Exhibit A

Seller Purchaser JG Purchaser NK

 

 
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 9 of 23

OFFER FOR #13

Alan Goldman <GoldieFun@msn.com>
Wed 10/21/2020 5:43 PM

To: John-Michael Grzan <jmgrzan@gmail.com>

v 1 attachments (2 MB}
P.S.A13dorado.pdf;

Dear JM,
My home of many years is now yours. Please feel free to call any time tonight.
Kind regards,

Alan
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 10 of 23

OPTION TO PURCHASE AGREEMENT

-AS PARTY OF THE FIRST PART: Alan Goldman. of legal age, single and resident of Dorado, PR (hereinafter
referred to as “Seiler’).

-AS PARTY OF THE SECOND PART:John-Michael Grzan and Namrata Khimani, of legal age, married and
residents of Dorado, PR. or their designated assignee (hereinafter referred to as “Purchaser’).

Seller and Purchaser each represents and warrants that they have the necessary legal capacity and authority
to enter into this Option io Purchase Agreement (hereinafter referred io as this “Agresment”) and to fulfill all the

terms and conditions hereunder, according to the following:

COVENANTS AND CONDITIONS

nah

Property. Seller is the sole owner of record in fee simple title of the Property located at: The Estates
#13, Dorado, Puerto Rico 00646 (hereinafter referred to as the “Property’}.

2. Grant of Option. Seller hereby grants to Purchaser an exclusive option to purchase ihe Property
pursuant te the terms and conditions contained herein.

us

Purchase Price: The purchase price agreed upon by both parties for the Property shall be the sum of

THREE MILLION SEVEN HUNDRED AND FIFTY THOUSAND DOLLARS ($3,750,000), payable in the |

following manner: a good faith deposit of TWO HUNDRED THOUSAND DOLLARS ($200,000) (the
Title Security Group, LLC (the “Escrow Agent’), and the balance of THREE MILLION FIVE HUNDRED
AND FIFTY THOUSAND DOLLARS ($3,550,000), payaole to the Seilers on the closing date.

4. “As Is" condition: The purchase price includes all improvements and fixtures presently on the
Property in "As Is" condition, including but not limited to electrical, plumbing and air conditioning
equipment, kitchen and laundry appliances, ceiling and wall lamps, water heater, doors and furniture.
Sale dogs not include any art or the following personal items: (list to be completed by Friday Oct. 30th)

un

Exercise of Option, Term—Effective-Date. The term for exercising the option shall be on or before thirty
(30) calendar days from the date of signing this Agreement, which shall expire on November, _2%st, 2020.
Purchaser understand that time is "TIME 1S OF THE ESSENCE" for Sellers proceeds will be used to fund
another time sensitive projecL tt being understoad, however, that Purchaser may extend this term. at its sole
discretion, for 45 (45) additional calendar days if unexpected delays occur, by paying to seller directly $600,000
additional deposit money and the first $200,00 deposit money before the first 30 days expires. which Seller is
going to use to make a land Purchase in Vermont. Both deposit monies totaling $800,000 will be applied ta the
purchase price. Title, Property — Free of Liens. At the closing. Seller shali convey fee simple.

Deposit") payable by check, money order or wire transfer, deposited in an escrow account held bv The.

recordable, marketable and insurable titie to the Property free and clear of all liens, encumbrances and |

defects. The Property shall be conveyed free of all claims and debts including but not limited to the property
taxes such as CRIM (Centro de Recaudaciones de Ingresos Municipales), Law 7 ("Ley de Contribucion
Especial”), HOA (Home Owners Association) regular or special assessments and any other debts that may
exist. During the term of this Agreement the Property will net be sold or

encumbered Deed of Sale. Jn the eveni this option to purchase is exercised by Purchaser under the terms
herein agreed upon, both parties hereby agrees to execute the Deed of Sale of the Property before a notary

Seller if iA Purchaser Purchaser

/e
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 11 of 23

 

 

10.

11.

12.

public chosen by Purchaser. Purchaser will select a notary public who charges a maximum of 0.5% of
the purchase price in notary fees, the minimum required by law.

Legal Fees, Stamps and Vouchers — Original of Deed of Sale; Certified Copies — Cancellation
of Mortgages or other liens- Recordation expenses. Seller will pay the above described 0.5%
notary fees as well as the internal revenue stamps, notary stamps and all other associated expenses
for the execution and issuance of the Original of the Deed of Sale. Purchaser will pay the internal
revenue stamps, vouchers, notary stamps and all other associated expenses for the issuance of a
Certified Copy of the Deed of Sale and far its filing at the Registry of the Property. In the event that
any mortgages, liens and/or encumbrances appear upon the Property, Seller shall be solely
responsible for their cancellation and will pay the customary 0.5% notary fees to the public notary
chosen by Purchaser, as well as the internal revenue stamps, vouchers, notary stamps and all other
associated expenses for the filing and recordation of such cancelations at the Registry of the
Property.

Property — Inspection. This Agreement is subject to an inspection that there is no evidence of
hazardous contaminant on the property conducted by a licensed professional duly certified by the
Commonwealth of Puerto Rico if the buyer chooses to conduct such tests. The inspection shall be
conducted and the contingency concluded within 15 days of the execution of this Agreement. In
the event that the inspection report reflects any out of the ordinary contaminant and the parties
cannot reach an agreement with regards to the repair of such damages or defects, this Agreement
may be terminated by Purchaser in which case the Deposit shall be promptly returned to
Purchaser and, upon such return, neither party shall have any further obligation hereunder

Possessions — Property. Purchaser shall have the right to inspect the Property immediately prior to
the execution of the Deed of Sale and Seller will deliver possession of the Property at closing.

Lead Notification. The parties acknowledge that if the Property has been built prior to 1978, the
provisions of the Residential Lead Based Paint Hazard Reduction Act, 42 USC § 4852, shall apply to
the purchase transaction. This law requires Seller and his agent or broker to disclose to Purchaser
any knowledge they might have about the presence of lead-based paint on the Property and the
dangers it presents. The law also gives Purchaser a period of ten (10) days in which to inspect the
Property for such purposes, and terminate this Agreement if there is proof of such contaminant. The
law further requires that Seller provide Purchaser with a brochure prepared by the Federal Agency for
Environmental Protection for that purpose. In accordance with the foregoing, Seller certifies that it is
not aware of the existence of lead-based paint or hazard of lead-based paint in the Property covered
by this Agreement. Purchaser agrees and acknowledges that if the Deed of Sale is executed within
ten (10) days from the date of this Agreement, he shall freely and voluntarily give up his right to
inspect the Property for the purpose aforesaid. Purchaser further acknowledges that he has been
given a pamphlet or brochure related to lead-based paint at the time of the execution of this
Agreement.

Property Taxes and Maintenance Fees. Property taxes and HOA regular and special assessments
corresponding to or due or imposed upon the Property up to the date of execution of the Deed of Sale

shall be the responsibility of Seller, and from that date forward shal! be the responsibility of
Purchaser.

{AMG: 432212.DOCX v.2} Seller lf ty Seller Purchaser Purchaser

//
13

14.

a
or

16.

18.

Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 12 of 23

. Valid Signatures-Counterparts. This Agreement may be executed in any number of counterparis,
each of which, when so executed and delivered, shall be deemed fo be an original and all of which
counterparts, taken together, shall constitute but one and the same agreement. Any party to this
Agreemeni may deliver an executed copy by facsimile transmission or electronic mail to another party

and such delivery shall have the same force and effect as any delivery of a manually signed copy of
this Agreement.

Default by Purchaser. Remedies of Seller. In the event Purchaser, after exercise of the Opiion
granted herein, fails to proceed with the closing of the purchase of the Property pursuant to the terms
and provisions contained herein, Seller shall be entitled to retain the Option Fee as liquidated
damages and pursue any equitable remedies under law.

. Default by Seller. Remedies Purchaser. In the event Seller, after exercise of the Option granted

herein, fails to proceed with the closing of the sale of the Property pursuant to the terms and provisions

contained herein, Purchase shall be entitled to receive back the Option Fee and pursue any equitable
remedies under law.

Entire Agreement. This Agreement contains all of the terms, promises, covenants, conditions and
representations made or entered into by or between Seller and Purchaser and supersedes all prior
discussions and agreements whether written or oral between Seller and Purchaser with respect to the
Option, and all other matters contained herein, and constitutes the sole and entire agreement
between Seller and Purchaser with respect thereto. This Agreement may not be modified or amended

unless such amendment is set forth in writing and executed by both Seller and Purchaser with the
formalities hereof.

. Severability. !f a court of competent jurisdiction holds any provisian of this Agreement to be invalid or
unenforceable in whole or in part for any reason, the validity and eniorceapility of the remaining
clauses shall not be affected.

Option. This agreement will expire if not signed by all parties and returned to Seiler by 11:59 pm Oci.
21. 2020

IN WITNESS WHEREOF, the parties hereto have caused this Agreemeni to be executed and they initial all

pages a

By: ELAN _ By:

nd sign in the places and on the dates below stated.

Seller:

 

{AMG: 432212 DOCX v.2} Selier té V Seller Purchaser Purchaser
.

fa
Case 3:20-cv-01747-PAD

Document 24-4 Filed 04/13/21 Page 13 of 23

4

 

 

Place: Montpelier, Vermont

Date: October 21st, 2020

Purchaser:

By:

Place:

 

Date:

By:

 

Place. Puerto Rico

 

Place: Puerto Rico

 

Date: October 21st, 2020

 

{AMG: 432212.DOCX v.2} Seller HELA Seller Purchaser Purchaser

 

Date: October 21st, 2020

Exhibit A

 

 
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 14 of 23

Re: One more time! OFFER FOR #13

Alan Goldman <goldiefun@msn.com>
Thu 10/22/2020 9:59 AM
To: John-Michael Grzan <jmgrzan@gmail.com>

Q) 1 attachments (1 MB)
P.S.A#213dorado.pdf;

Hi JM , Lets make this happen before heart changes my mind!

From: John-Michael Grzan <jmgrzan@gmail.com>
Sent: Thursday, October 22, 2020 8:19 AM

To: Alan Goldman <goldiefun@msn.com>
Subject: Re: Are we still on? OFFER FOR #13

Hey, Yep still on. here's the signed contract. Can you please let me know the cadastre number and
send over any other official deed documentation so that | can begin processing title etc on my side.
Thanks, JM

On Thu, Oct 22, 2020 at 8:10 AM Alan Goldman <goldiefun@msn.com> wrote:
HiJdm,

| called your voice mail is full. | need to please know if you are moving forward. Thanks

Alan

 

From: John-Michael Grzan <jmgrzan@gmail.com>
Sent: Thursday, October 22, 2020 12:17 AM
To: Alan Goldman <goldiefun@msn.com>

Subject: Re: OFFER FOR #13
Hey Alan
Sorry for the delay. We don’t use our printer usually so couldn’t get it connected but hopefully

should resolve quickly in the morning and send over. Best JM

Sent from my iPhone

On Oct 21, 2020, at 5:43 PM, Alan Goldman <goldiefun@msn.com> wrote:

Dear JM,
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 15 of 23

My home of many years is now yours. Please feel free to call any time tonight.

Kind regards,

Alan
<P.S.A13dorado.pdf>
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 16 of 23

 

OPTION TO PURCHASE AGREEMENT

-AS PARTY OF THE FIRST PART: Alan Goldman, of legal age, single and resident of Dorado, PR (hereinafter |
referred io as “Seller’). |

 

-AS PARTY OF THE SECOND PART: John-Michael Grzan and Namrata Khimani, of legal age, married and |
residents of Dorado, PR, or their designated assignee (hereinafter referred to as “Purchaser’). |

Seller and Purchaser each represents and warrants that they have the necessary legal capacity and authority |
to enter into this Option to Purchase Agreement (hereinafter referred to as this “Agreement’) and to fulfill ail the
terms and conditions hereunder, according to the following:

nN

0

&

COVENANTS AND CONDITIONS

Property. Seller is the sole owner of record in fee simple title af the Property located at: The Estates
#13, Dorado, Puerto Rico 00646 (hereinafter referred to as the “Property’).

Grant of Option. Seller hereby grants to Purchaser an exclusive option to purchase the Property
pursuant to the terms and conditions contained herein.

Purchase Price: The purchase price agreed upon by both parties for the Property shail be the surn of |
THREE MILLION SEVEN HUNDRED AND FIFTY THOUSAND DOLLARS ($3,750,000), payable in the |
following manner: a good faith deposit of TWO HUNDRED THOUSAND DOLLARS ($200,000) (the
“Deposit’) payable by check, money order or wire transfer, deposited in an escrow account held by The ,
Title Security Group, LLC (the “Escrow Agent’), and the balance of THREE MILLION FIVE HUNDRED
AND FIFTY THOUSAND DOLLARS ($3,550,000), payable to the Seliers on the closing date.

“As is" condition: The purchase price includes ail improvements and fixtures presently on the

Property in "As |s" condition, including but not limited to electrical, plumbing and air conditioning
equipment, kitchen and laundry appliances, ceiling and wall lamps, water neater, doors and furniture.
Sale does not include any art or the following personal items: (list to be completed by Friday Oct. 30th) |

Exercise of Option, Term—Effective-Date. The term for exercising the option shail be on or before thirty |
(3C) calendar days from the date of signing this Agreement. which shall expire on November, 21st, 2020. |
Purchaser understand that time is "TIME IS OF THE ESSENCE" for Sellers proceeds will be used to fund |
another time sensitive project. It being understood, however, that Purchaser may extend this term, at its sole |
discretion, for 45 (45) additional calendar days if unexpecied delays occur, by paying to seller directly $600,000 |
additional deposit money and the first $200,00 deposit money before the first 30 days expires, which Seller is |
going to use to make a fand Purchase in Vermont. Both deposit monies totaling $800,000 will be applied to the |
purchase price. Title, Property — Free of Liens. At the closing. Seller shail convey fee simple.
recordable, marketable and insurable iitle to the Property free and clear of all liens, encumbrances anc |
cefects. The Property shall be conveyed free of all claims and debts including but not limited to the property
taxes such as CRIM (Centro de Recaudaciones de Ingresos Municipales), Law 7 (“Ley de Contribucidn
Especial”), HOA (Home Owners Association) regular or special assessments and any other debts that may
exist. During the term of this Agreement the Property will not be sold or

encumbered.Deed of Sale. In the event this option to purchase is exercised by Purchaser under the terms
herein agreed upon, both parties hereby agree io exacute the Deed of Sale of the Property before a notary

Seller te Purchaser Purchaser

16
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 17 of 23

 

 

10.

11.

12.

public chosen by Purchaser. Purchaser will select a notary public who charges a maximum of 0.5% of
the purchase price in notary fees, the minimum required by law.

Legal Fees, Stamps and Vouchers - Original of Deed of Sale; Certified Copies ~ Cancellation
of Mortgages or other liens- Recordation expenses. Seller will pay the above described 0.5%
notary fees as well as the internal revenue stamps, notary stamps and all other associated expenses
for the execution and issuance of the Original of the Deed of Sale. Purchaser will pay the internal
revenue stamps, vouchers, notary stamps and ail other associated expenses for the issuance of a
Certified Copy of the Deed of Sale and for its filing at the Registry of the Property. In the event that
any mortgages, liens and/or encumbrances appear upon the Property, Seller shall be solely
responsible for their cancellation and will pay the customary 0.5% notary fees to the public notary
chosen by Purchaser, as well as the internal revenue stamps, vouchers, notary stamps and all other
associated expenses for the filing and recordation of such cancelations at the Registry of the
Property.

Property — Inspection. This Agreement is subject to an inspection that there is no evidence of
hazardous contaminant on the property conducted by a licensed professional duly certified by the
Commonwealth of Puerto Rico if the buyer chooses to conduct such tests. The inspection shall be
conducted and the contingency concluded within 15 days of the execution of this Agreement. In
the event that the inspection report reflects any out of the ordinary contaminant and the parties
cannot reach an agreement with regards to the repair of such damages or defects, this Agreement
may be terminated by Purchaser in which case the Deposit shall be promptly returned to
Purchaser and, upon such return, neither party shall have any further obligation hereunder

Possessions — Property. Purchaser shail have the right to inspect the Property immediately prior to
the execution of the Deed of Sale and Seller will deliver possession of the Property at closing.

Lead Notification. The parties acknowledge that if the Property has been built prior to 1978, the
provisions of the Residential Lead Based Paint Hazard Reduction Act, 42 USC § 4852, shall apply to
the purchase transaction. This law requires Seller and his agent or broker to disclose to Purchaser
any knowledge they might have about the presence of lead-based paint on the Property and the
dangers it presents. The law also gives Purchaser a period of ten (10) days in which to inspect the
Property for such purposes, and terminate this Agreement if there is proof of such contaminant. The
law further requires that Seller provide Purchaser with a brochure prepared by the Federal Agency for
Environmental Protection for that purpose. In accordance with the foregoing, Seller certifies that it is
not aware of the existence of lead-based paint or hazard of lead-based paint in the Property covered
by this Agreement. Purchaser agrees and acknowledges that if the Deed of Sale is executed within
ten (10) days from the date of this Agreement, he shall freely and voluntarily give up his right to
inspect the Property for the purpose aforesaid. Purchaser further acknowledges that he has been
given a pamphlet or brochure related to lead-based paint at the time of the execution of this
Agreement.

Property Taxes and Maintenance Fees. Property taxes and HOA regular and special assessments
corresponding to or due or imposed upon the Property up to the date of execution of the Deed of Sale

shall be the responsibility of Seller, and from that date forward shall be the responsibility of
Purchaser.

{AMG: 432212.DOCX v.2} Seller te fi Seller Purchaser Purchaser

 
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 18 of 23

B

13. Valid Signatures-Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same agreement. Any party to this
Agreement may deliver an executed copy by facsimile transmission or electronic mail to another party

and such delivery shall have the same force and effect as any delivery of a manually signed copy of
this Agreement.

14. Default by Purchaser. Remedies of Seller. !n the event Purchaser, after exercise of the Option |
granted herein, fails to proceed with the closing of the purchase of the Property pursuant to the terms
and provisions contained herein, Seller shall be entitled to retain the Option Fee as liquidated
damages and pursue any equitable remedies under Jaw.

15. Default by Seller. Remedies Purchaser. In the event Seller, after exercise of the Option granted
herein, fails to proceed with the closing of the sale of the Property pursuant to the terms and provisions

contained herein, Purchase shall be entitled to receive back the Option Fee and pursue any equitable
remedies under law.

16. Entire Agreement. This Agreement contains all of the terms, promises, covenants, conditions and !
representations made or entered into by or between Seller and Purchaser and supersedes all prior
discussions and agreements whether written or oral between Seller and Purchaser with respect to the
Option, and all other matters contained herein, and constitutes the sole and entire agreement
between Seller and Purchaser with respect thereto. This Agreement may not be modified or amended

unless such amendment is set forth in writing and executed by both Seller and Purchaser with the
formalities hereof.

17. Severability. If a court of competent jurisdiction holds any provision of this Agreement to be invalid or
unenforceable in whole or in part for any reason, the validity and enforceability of the remaining
clauses shall not be affected.

18 Option. This contract offer will expire if not executed by Buyers before 11:59 am Oct. 22, 2020 and
returned to Seller signed.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed and they initial ail
pages and sign in the places and on the dates below stated.

By:

Selier:

CA. An. as By:
{AMG: 432212.DOCX v.2} Seller ite y Seller Purchaser Purchaser

 

 

 
Case 3:20-cv-01747-PAD

Document 24-4 Filed 04/13/21 Page 19 of 23

 

 

Place: Montpelier, Vermont

Date: October 21st, 2020

Purchaser:

By:

Place:

 

Date:

 

By:

 

Place: Puerto Rico

 

Place: Puerto Rico

 

Date: October 22nd, 2020

 

Date: October 22nd, 2020

Exhibit A

{AMG: 432212.DOCX v.2} Seller HELA Seller Purchaser Purchaser

19
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 20 of 23

2a

Re: One more time! OFFER FOR #13

Alan Goldman <goldiefun@msn.com>
Thu 10/22/2020 9:59 AM

To: John-Michael Grzan <jmgrzan@gmail.com>

1 attachments (1 MB)
P.S.A#213dorado.pdf;

Hi JM , Lets make this happen before heart changes my mind!

From: John-Michael Grzan <jmgrzan@gmail.com>
Sent: Thursday, October 22, 2020 8:19 AM

To: Alan Goldman <goldiefun@msn.com>
Subject: Re: Are we still on? OFFER FOR #13

Hey, Yep stillon. here's the signed contract. Can you please let me know the cadastre number and

send over any other official deed documentation so that | can begin processing title etc on my side.
Thanks, JM

On Thu, Oct 22, 2020 at 8:10 AM Alan Goldman <goldiefun@msn.com> wrote:

HiJm,

| called your voice mail is full. | need to please know if you are moving forward. Thanks

Alan

From: John-Michael Grzan <jmgrzan@gmail.com>
Sent: Thursday, October 22, 2020 12:17 AM

To: Alan Goldman <goldiefun@msn.com>
Subject: Re: OFFER FOR #13

Hey Alan
Sorry for the delay. We don’t use our printer usually so couldn't get it connected but hopefully

should resolve quickly in the morning and send over. Best JM

Sent from my iPhone

On Oct 21, 2020, at 5:43 PM, Alan Goldman <goldiefun@msn.com> wrote:

Dear JM,
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 21 of 23

My home of many years is now yours. Please feel free to call any time tonight.
Kind regards,

Alan
<P.S.A13dorado.pdf>

of
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 22 of 23

ae

Re: One more time! OFFER FOR #13

Alan Goldman <goldiefun@msn.com>
Thu 10/22/2020 10:07 AM

To: John-Michael Grzan <jmgrzan@gmail.com>

y 1 attachments (1 MB)
P.S.A#213dorado.pdf;

| just looked and their is one attached to the email "one more time” . Did you receive it?

From: John-Michael Grzan <jmgrzan@gmail.com>
Sent: Thursday, October 22, 2020 10:03 AM

To: Alan Goldman <goldiefun@msn.com>
Subject: Re: One more time! OFFER FOR #13

Hey Alan,

Can you send me a valid contract please. We don't have one now cause of the expiration date. So |
need that back in hand please. Sorry just putting out some fires over here

On Thu, Oct 22, 2020 at 9:59 AM Alan Goldman <goldiefun@msn.com> wrote:
Hi JM , Lets make this happen before heart changes my mind!

From: John-Michael Grzan <jmgrzan@gmail.com>
Sent: Thursday, October 22, 2020 8:19 AM

To: Alan Goldman <goldiefun@msn.com>
Subject: Re: Are we still on? OFFER FOR #13

Hey, Yep still on. here's the signed contract. Can you please let me know the cadastre number and

send over any other official deed documentation so that | can begin processing title etc on my side.
Thanks, JM

On Thu, Oct 22, 2020 at 8:10 AM Alan Goldman <goldiefun@msn.com> wrote:

Hi Jm,

| called your voice mail is full. | need to please know if you are moving forward. Thanks
Case 3:20-cv-01747-PAD Document 24-4 Filed 04/13/21 Page 23 of 23

%

From: John-Michael Grzan <jmgrzan@gmail.com>
Sent: Thursday, October 22, 2020 12:17 AM

To: Alan Goldman <goldiefun@msn.com>
Subject: Re: OFFER FOR #13

Hey Alan
: Sorry for the delay. We don’t use our printer usually so couldn't get it connected but hopefully

should resolve quickly in the morning and send over. Best JM

Sent from my iPhone

On Oct 21, 2020, at 5:43 PM, Alan Goldman <goldiefun@msn.com> wrote:

Dear JM,
My home of many years is now yours. Please feel free to call any time tonight.
Kind regards,

Alan
<P.S.A13dorado.pdf>
